UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Filing #1 REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ended Commission File Number September 2008 000-52126 DYNASTY GAMING INC. (Translation of registrant's name into English) 759 Square Victoria, Suite 300, Montreal, Quebec, Canada H2Y 2J7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F _X_Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No _X_ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Dynasty Gaming Inc. Form 6-K Exhibit Index Exhibit Number Description of Exhibit 99.1 Management Proxy Circular 99.2 Letter of Transmittal 99.3 Voter Information Form 99.4 Proxy 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DYNASTY GAMING INC. Date: September 4, 2008 By: /s/ Albert Barbusci Albert Barbusci Chief Executive Officer 4
